586 S.E.2d 266 (2003)
357 N.C. 463
STATE of North Carolina
v.
Alfred Dominique CLIFTON.
No. 342P03.
Supreme Court of North Carolina.
August 21, 2003.
Alfred Dominique Clifton, Pro Se. *267 Stewart L. Johnson, Amy C. Kunstling, Assistant Attorney Generals, Peter S. Gilchrist, III, District Attorney, for State.
Prior report: ___ N.C.App. ___, 580 S.E.2d 40.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 21st day of August 2003."